Title: To Alexander Hamilton from James Greenleaf, 30 July 1796
From: Greenleaf, James
To: Hamilton, Alexander



Alexander Hamilton Esqr.
[New York] 30 July. 96
Dear Sir
I must leave the City for Philada on Monday, to return in about a week—if before my departure you can with convenience give an answer on the proposition made to you, it will oblige me. If the general principle marked by me should meet your approbation, I shall have no objection to making very important alterations to square with your wishes relative to the pursuit of other objects.
believe me with great Esteem   Dr Sir   Yr very obedt Servant
James Greenleaf.
